Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment dated February 5, 2021 has been entered. Claims 1-7 and 9-16 remain pending in the application with claim 8 having been cancelled. Applicant’s amendments to the specification and the claims have overcome each and every objection set forth in the Non-Final Office Action dated November 9, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below. 

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. In regards to the arguments concerning the interpretation of the claims under 112(f), the arguments have been fully considered but are respectfully disagreed with. Specifically, in regards to the 112(f) interpretations of the observation apparatus and the performance recovering apparatus in claim 1. The observation apparatus is recited with equivalent means plus function language in the claim performing the function of observing the peripheral environment. The performance recovering apparatus is recited with equivalent means plus function language in the claim performing the function of recovering a performance of the observation apparatus. As such, the interpretation of the .
In regards to the arguments concerning the rejection of claims 1 and 11, the arguments have been fully considered but are respectfully disagreed with. More specifically, in regards to the arguments regarding the 103 rejection of claim 1 and the predicting unit configured to predict, based on driving information of the vehicle, a degree of performance degradation of the observation apparatus while the vehicle is traveling, the arguments have been fully considered but are respectfully disagreed with. The primary reference Shimizu teaches in Par 43 that the determination of when a sensor should be cleaned may be based upon thresholds associated with its performance and also teaches in Par 7 and in Par 68 that the sensor device may be inside the vehicle and looking through the windows of the vehicle. In Par 72 and 75, Shimizu additionally teaches that the threshold for the activation of cleaning devices may be based upon fog detection results for the windows of the vehicle and the level of sensor degradation. The reference Coulling teaches in Col 17 Line 43-54 that it is possible based on rain and fog information to determine a predicted amount of moisture on a windshield based on the tracking of information immediately following an activation of a wiper. Coulling also teaches in Col 17 lines 43-54 to predict a point in time where the threshold amount of precipitation to activate a wiper will be reached and to activate the wiper at this point in time regardless of whether the threshold is reached or not. The combination of Shimizu and Coulling teaches setting a threshold for activation of cleaning devices of a window of a vehicle based upon sensor performance and rain and fog data from sensors and predicting when the threshold to their activation will be reached and to activate the cleaning device at the predicted time. As such, the rejection of claims 1 and 11 as obvious in view of the combination of the references Shimizu and Coulling is maintained and the office action below addresses the rejection in more detail.
In regards to the arguments concerning the 103 rejection of claims 4 and 6 and the suppression of the driving operation of the performance recovering apparatus, the reference Salter teaches a maximum amount of precipitation that is allowable for a vehicle to remain driving in an automated fashion in Par 44, 60, and 62-63. Salter teaches in Par 44, 60, and 62-63 a first threshold range for the activation of wipers of an autonomous vehicle and also a second maximum threshold that causes the vehicle to stop the autonomous driving mode and pull over if the driver does not take control. Salter also teaches that when this maximum threshold of precipitation is reached that the operation and setting of the wiper speeds may be skipped entirely and the vehicle can directly switch out of the autonomous mode of operations. As such, the rejection of claims 4 and 6 as obvious in view of the combination of the references Shimizu, Coulling, and Salter is maintained and the office action below addresses the rejection in more detail.
In regards to the arguments concerning the 103 rejection of claim 5 and suppressing the driving operation of the performance recovery apparatus, the reference Sykula teaches in Par 59 a preset number of attempts for the activation of a cleaning device and to stop the activation of the cleaning device based upon the preset number of attempts that are to be allowed before stopping operation. As such, the rejection of claim 5 as obvious in view of the combination of the references Shimizu, Coulling and Sykula is maintained and the office action below addresses the rejection in more detail.

Claim Objections
Claim 15 is objected to because of the following informalities:    
In line 2, “the scheduled driving route” should be --a scheduled driving route-- as this is the first time the term is recited in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “An observation apparatus” in claims 1-7 and 12-16, wherein the observation apparatus is understood as corresponding to the cameras, radars, or LiDARs as discussed in paragraph 19 of the specification, or equivalents thereof.
“A performance recovering apparatus” in claims 1-7,  9-10 and 12-16, wherein the performance recovering apparatus is understood as corresponding to the cleaner and cleaner controller, wherein the cleaner controller includes an ECU, a CPU, and memory and as discussed in paragraphs 21, and 26-29 of the specification, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent Application Publication 2016/0282865) in view of Coulling (US Patent 6084519).

Regarding Claim 1:
Shimizu discloses:
A control apparatus (Shimizu: Cleaning Control Device 16 Fig. 1) that can be mounted on a vehicle (Shimizu: Par 42)
which includes an observation apparatus (Shimizu: Peripheral Information Detecting Device 14 Fig. 1) for observing a peripheral environment (Shimizu: Par 7, 41, and 68)
and a performance recovering apparatus (Shimizu: Cleaning Device 18 Fig. 1 and Fog Preventing Devices 30 Fig. 5) for recovering a performance of the observation apparatus, (Shimizu: Par 44, Par 69-70, and 83)
at least one processor circuit  (Shimizu: CPU Par 42) with a memory (Shimizu: ROM and RAM Par 42) comprising instructions (Shimizu: Programs Par 42), that when executed by the processor circuit, cause the at least one processor circuit to function as: 
a determination unit (Shimizu: Cleaning Control Device 16 Fig. 1) configured to determine execution of a driving operation of the performance recovering apparatus (Shimizu: Par 43, 72, and 75)
Shimizu does not appear to explicitly disclose:
a predicting unit configured to predict, based on driving information of the vehicle, a degree of performance degradation of the observation apparatus while the vehicle is traveling;
determine execution of a driving operation of the performance recovering apparatus based on a prediction result by the predicting unit.

Shimizu discloses a system that determines whether it is necessary to clean a peripheral based upon if the performance of the peripheral falls below a predetermined value. Similarly, Coulling teaches activating a wiper for a windshield based upon if the amount of rain on a window has reached a predetermined threshold. Coulling also explicitly teaches that based upon the data that the system has obtained to predict a time at which the threshold will be reached and to operate the wiper at the predicted time.
As such, Coulling teaches:
a predicting unit configured to predict, based on driving information of the vehicle, a degree of performance degradation of the observation apparatus while the vehicle is traveling; (Coulling: Col 17 Line 43-54)
determine execution of a driving operation of the performance recovering apparatus based on a prediction result by the predicting unit. (Coulling: Col 17 Line 43-54)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the prediction for when the threshold would be reached as taught by the method of Coulling to the cleaning device of Shimizu. Both Coulling and Shimizu use a threshold 

Regarding Claim 2:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the instructions further cause the at least one processor circuit to function as an acquisition unit (Shimizu: Cleaning Control Device 16 Fig. 1) configured to acquire a measurement value of the degree of the performance degradation, (Shimizu: Par 43)
and the determination unit determines the execution of the driving operation of the performance recovering apparatus when the predicting unit predicts that the measurement value will reach a reference value while the vehicle is traveling. (Coulling: Col 17 Line 43-54)

Regarding claim 7:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the driving information includes at least one of state information of the vehicle, (Shimizu: Par 71-72, 75, and 80 Shimizu teaches that fog conditions may be sensed based upon the interior air temperature and humidity)
peripheral environment information of the vehicle (Shimizu: Par 71, Shimizu teaches the use of sensors for external conditions to obtain the data for determining when to activate cleaning devices such as wipers.)

Regarding Claim 9:
 The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the observation apparatus comprises a camera, radar, and LiDAR. (Shimizu: Par 41)

Regarding Claim 10:
 The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the observation apparatus comprises a camera configured to observe the peripheral environment via a windshield, and the performance recovering apparatus comprises a windshield cleaning device. (Shimizu: 41 and 44, Shimizu explicitly teaches a camera and a wiper device to clean the camera.)

Regarding Claim 11:

Modified Shimizu further teaches:
A vehicle comprising: (Shimizu: Par 33)
an observation apparatus; (Shimizu: Peripheral Information Detecting Device 14 Fig. 1 and Par 7, 41, and 68)
and a performance recovering apparatus; and (Shimizu: Cleaning Device 18 Fig. 1 and Fog Preventing Devices 30 Fig. 5 and Par 44, Par 69-70, and 83)
a control apparatus, wherein (Shimizu: Cleaning Control Device 16 Fig. 1, Par 42)
the control apparatus comprises at least one processor  circuit  (Shimizu: CPU Par 42) with a memory (Shimizu: ROM and RAM Par 42) comprising instructions (Shimizu: Programs Par 42), that when executed by the processor circuit, cause the at least one processor circuit to function as: (Shimizu: Par 42)
a determination unit (Shimizu: Cleaning Control Device 16 Fig. 1) configured to determine execution of a driving operation of the performance recovering apparatus (Shimizu: Par 43, 72, and 75)
Shimizu does not appear to explicitly disclose:
a predicting unit configured to predict, based on driving information of the vehicle, a degree of performance degradation of the observation apparatus while the vehicle is traveling;
determine execution of a driving operation of the performance recovering apparatus based on a prediction result by the predicting unit.

Shimizu discloses a system that determines whether it is necessary to clean a peripheral based upon if the performance of the peripheral falls below a predetermined value. Similarly, Coulling teaches 
As such, Coulling teaches:
a predicting unit configured to predict, based on driving information of the vehicle, a degree of performance degradation of the observation apparatus while the vehicle is traveling; (Coulling: Col 17 Line 43-54)
determine execution of a driving operation of the performance recovering apparatus based on a prediction result by the predicting unit. (Coulling: Col 17 Line 43-54)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the prediction for when the threshold would be reached as taught by the method of Coulling to the cleaning device of Shimizu. Both Coulling and Shimizu use a threshold value to determine the appropriate time to activate the cleaning system for a vehicle and it would have been obvious to add the prediction time of Coulling to Shimizu to ensure that the desired performance of the peripherals is maintained. A person of ordinary skill in the art would have been motivated to combine the teachings of Coulling and Shimizu because of the motivation found in Col 17 Line 64 to Col 18 Line 5 of Coulling and would improve Shimizu by allowing the constant updating of the rain conditions so that changing rain conditions will update the wipe rates.

Regarding claim 12:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the driving information includes state information of the vehicle. (Shimizu: Par 71-72, 75, and 80 Shimizu teaches that fog conditions may be sensed based upon the interior air temperature and humidity)

Regarding claim 13:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu further teaches:
wherein the driving information includes peripheral environment information of the vehicle. (Shimizu: Par 71, Shimizu teaches the use of sensors for external conditions to obtain the data for determining when to activate cleaning devices such as wipers.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent Application Publication 2016/0282865) in view of Coulling (US Patent 6084519) as applied to claim 2  above, and further in view of Yamauchi (US Patent Application Publication 2020/0139936).

Regarding Claim 3:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 2.
Modified Shimizu does not appear to explicitly teach:
wherein the instructions further cause the at least one processor circuit to function as: an informing unit configured to inform, when the determination unit has determined the execution of the driving operation of the performance recovering apparatus, a user that the user is required to input an operation for driving the performance recovering apparatus.

Modified Shimizu teaches a control device for a vehicle that cleans vehicle peripherals that determines when the peripherals should be cleaned. Similarly, Yamauchi teaches a vehicle cleaning system that controls the actuation of a washer device to clean a windshield of a vehicle. Yamauchi specifically teaches that upon determination that the washer device will be actuated to notify the driver and allow the driver to choose if the actuation will be performed.
As such, Yamauchi teaches:
wherein the instructions further cause the at least one processor circuit to function as: an informing unit configured to inform, when the determination unit has determined the execution of the driving operation of the performance recovering apparatus, a user that the user is required to input an operation for driving the performance recovering apparatus. (Yamauchi: Par 95-96 and Fig. 4)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the notification and refusal action as taught by the system of Yamauchi to the cleaning device of modified Shimizu. Both modified Shimizu and Yamauchi teach systems that determine the appropriate time to perform a cleaning action for a vehicle and it would have been obvious to add the notification and refusal option to reduce the unease of the user. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Shimizu and Yamauchi because of the motivation provided in Par 16 of Yamauchi and would improve modified Shimizu by suppressing the unease of a user due to automatic cleaning.

 Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent Application Publication 2016/0282865) in view of Coulling (US Patent 6084519) as applied to claim 2 above, and further in view of Salter (US Patent Application Publication 2019/0152477).

Regarding Claim 4:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 2.
Modified Shimizu does not appear to explicitly teach:
wherein the determination unit determines to suppress, even when the driving operation of the performance recovering apparatus has been executed, the driving operation of the performance recovering apparatus when the predicting unit predicts that the measurement value will reach a second reference value, which is larger than the reference value, while the vehicle is traveling.

Modified Shimizu teaches a control device for a vehicle that determines when the cleaning devices for peripherals of a vehicle should be activated based upon data including the precipitation that is detected by a vehicle. Similarly, Salter teaches a system for precipitation detection that has a first threshold range for the actuation speed of wipers of an autonomous vehicle for specific speeds and also has a second threshold for various types of precipitation that when reached causes the autonomous vehicle to pull over and stop the vehicle or switch the vehicle to manual control. Salter also teaches that if the precipitation amount is above the maximum amount that it is possible to skip determining a wiper speed and actuating a wiper and to go straight to stopping the autonomous mode.
As such, Salter teaches:
wherein the determination unit determines to suppress, even when the driving operation of the performance recovering apparatus has been executed, the driving operation of the performance recovering apparatus when the predicting unit predicts that the measurement value will reach a second reference value, which is larger than the reference value, while the vehicle is traveling. (Salter: Par 44, 60, and 62-63. See also Fig. 2)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the maximum amount of precipitation allowed to continue autonomous driving as taught by Salter to the cleaning device of modified Shimizu. Both modified Shimizu and Salter teach determining the appropriate timing for cleaning device based on the amount of rain and it would have been obvious to add a maximum threshold for allowable rain for the safe operation of the autonomous mode as taught by Salter to modified Shimizu to ensure the safety of the vehicle. A person of ordinary skill in the art would have been motivated to combine the teachings of Salter and modified Shimizu because of the motivation found in Par 44 of Salter and would improve modified Shimizu by determining the maximum amount of precipitation before it is unsafe to continue to operate the vehicle in autonomous mode.

Regarding Claim 6:
The combination of Shimizu, Coulling, and Salter teaches, as shown in the rejection above, the limitations of claim 4.
Modified Shimizu further teaches:
wherein the vehicle includes an automated driving mode as an operation mode and (Shimizu: Par 34-36)
the instructions further cause the at least one processor circuit to function as an informing unit configured to inform a user of the end of the automated driving mode when the determination unit determines to suppress the driving operation of the performance recovering apparatus. (Salter: Par 62-63)

5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent Application Publication 2016/0282865) in view of Coulling (US Patent 6084519) as applied to claim 2 above, and further in view of Sykula (US Patent Application Publication 2018/0370496).

Regarding claim 5:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 2.
Modified Shimizu does not appear to explicitly teach:
wherein the determination unit determines to suppress the driving operation of the performance recovering apparatus when the predicting unit predicts that a number of times at which the measurement value will reach the reference value will be larger than a predetermined value.

Modified Shimizu teaches a control device for a vehicle which teaches determining the appropriate times to activate cleaning devices for peripherals of a vehicle based upon thresholds for their activation. Similarly, Sykula teaches a system for vehicle cleaning of an external sensor that teaches that a preset number of attempts should be set for attempting to remove an obstruction on a sensor before the attempts to clean the sensor should end.
As such, Sykula teaches:
wherein the determination unit determines to suppress the driving operation of the performance recovering apparatus when the predicting unit predicts that a number of times at which the measurement value will reach the reference value will be larger than a predetermined value. (Sykula: Par 52 and 59)
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent Application Publication 2016/0282865) in view of Coulling (US Patent 6084519) as applied to claim 1 above, and further in view of Schmidt (US Patent Application Publication (2019/0107401).

Regarding claim 14:
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu does not appear to explicitly teach:
wherein the driving information includes information of a scheduled driving route of the vehicle.
Modified Shimizu teaches a control device for a vehicle which operates cleaning devices in the vehicle based on various types of information and predicts when the cleaning devices should be activated based upon sensed conditions for the vehicle. Modified Shimizu also teaches in Par 35 of Shimizu to generate a travel plan for the vehicle. Similarly Schmidt teaches a system which predicts the number of cleaning 
As such, Schmidt teaches:
wherein the driving information includes information of a scheduled driving route of the vehicle. (Schmidt: Par 10-11, 29-30, 32, and 37-40)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the route based prediction of the number of cleaning events of a vehicle as taught by Schmidt to the cleaning device as taught by modified Shimizu. Both modified Shimizu and Schmidt teach predicting the activation of a cleaning device and it would have been obvious to add the additional route based data to determine forecast cleaning events as taught by Schmidt to modified Shimizu to ensure that the cleaning system for vehicle sensors is maintained and in a state to provide cleaning to the sensors by determining if the vehicle has sufficient washer fluid to complete its mission. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Shimizu and Schmidt because of the motivation found in Par 40 of Schmidt and would improve modified Shimizu by determining if the vehicle has enough washer fluid to complete its planned mission.

Regarding Claim 15.
The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu does not appear to explicitly teach:
Wherein the driving information includes weather information of the scheduled driving route.

As such, Schmidt teaches:
Wherein the driving information includes weather information of the scheduled driving route. (Schmidt: Par 10-11, 29-30, 32, and 37-40)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the route based prediction of the number of cleaning events of a vehicle using forecast weather data  as taught by Schmidt to the cleaning device as taught by modified Shimizu. Both modified Shimizu and Schmidt teach predicting the activation of a cleaning device and it would have been obvious to add the use of forecast weather along possible vehicle routes to determine forecast cleaning events as taught by Schmidt to modified Shimizu to ensure that the cleaning system for vehicle sensors is maintained and in a state to provide cleaning to the sensors by determining if the vehicle has sufficient washer fluid to complete its mission. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Shimizu and Schmidt because of the motivation found in Par 40 of Schmidt and would improve modified Shimizu by determining if the vehicle has enough washer fluid to complete its planned mission.


The combination of Shimizu and Coulling teaches, as shown in the rejection above, the limitations of claim 1.
Modified Shimizu does not appear to explicitly teach:
Wherein the driving information includes information of remaining time until the vehicle arrives at a destination.
Modified Shimizu teaches a control device for a vehicle which operates cleaning devices in the vehicle based on various types of information and predicts when the cleaning devices should be activated based upon sensed conditions for the vehicle. Modified Shimizu also teaches in Par 35 of Shimizu to generate a travel plan for the vehicle. Similarly Schmidt teaches a system which predicts the number of cleaning events to clean a sensor of a vehicle on a route based upon a calculation of the nominal cleaning events per mile in Par 11, 30 and Par 32. Schmidt also teaches that cleaning events along a route are events where protective windows of sensors or windshields of the vehicle are cleaned. Schmidt teaches the calculation of the predicted number of cleaning events may be based upon a multitude of factors including possible alternate routes and delays as well as predicted weather events along the route.
As such, Schmidt teaches:
Wherein the driving information includes information of remaining time until the vehicle arrives at a destination. (Schmidt: Par 10-11, 29-30, 32, and 37-40)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the route based prediction of the number of cleaning events of a vehicle along a route while taking into account the travel time of the vehicle along the route. Both modified Shimizu and Schmidt teach predicting the activation of a cleaning device and it would have been obvious to add the route based information including the potential travel time and effects of traffic and delays on the travel time of routes to the prediction of cleaning events along the mission of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669